Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00599-CV

                 IN THE INTEREST OF B.R., A.R., X.R., and J.R., Children

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02347
                      Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, that portion of the trial court’s Order
of Termination terminating appellant’s parental rights is REVERSED and judgment is
RENDERED denying the State’s petition to terminate appellant’s parental rights. In all other
respects the trial court’s Order of Termination is AFFIRMED. No costs are assessed because
appellant is indigent.

       SIGNED January 7, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice